895 F.2d 1413
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Darryl C. GARDNER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
Nos. 89-1555, 89-1855.
United States Court of Appeals, Sixth Circuit.
Feb. 7, 1990.

1
Before KRUPANSKY and DAVID A. NELSON, Circuit Judges, and ROBERT HOLMES BELL, District Judge.*

ORDER

2
These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the records and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Petitioner Gardner filed two separate actions in the Tax Court to redetermine tax deficiency assessments.  The Tax Court dismissed both petitions and imposed additional sanctions under 26 U.S.C. Sec. 6673 (instituting Tax Court action primarily for delay).  These appeals followed and were consolidated for disposition.  The parties have briefed the issues, petitioner proceeding without counsel.


4
Upon consideration, we find the appeals to be without merit.  Petitioner Gardner has made no attempt to dispute the accuracy of the Commissioner's computations, the legal reasoning of the Tax Court or the propriety of Sec. 6673 sanctions.  He instead maintains that he has "deeded away" his "property interest" under the United States Constitution and he is therefore no longer subject to the taxing authority of the Internal Revenue Service.  The Commissioner properly points out the overwhelming body of authority holding that an individual may not opt out of an obligation to pay taxes, whether by fiat or by the legal hocus-pocus used in the cases at bar.


5
The Commissioner's suggestion that these appeals are frivolous is sound.  Petitioner Gardner could not possibly have expected his convoluted legal arguments to prevail in this court any more than they did in the Tax Court.  We have previously determined that a flat figure of $1,200 is appropriate as a sanction under Fed.R.App.P. 38, in analogous cases.   Schoffner v. Commissioner, 812 F.2d 292, 293-94 (6th Cir.1987) (per curiam).


6
The Commissioner suggests, however, that the nature of these consolidated appeals warrants an award of $1,500.  We have examined the Commissioner's arguments and supporting authority and find them to be persuasive.  We therefore adopt the Commissioner's suggestion that appellant Gardner should be charged $1,500.


7
Accordingly, the Tax Court's judgments are affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  The Commissioner is awarded double costs of these appeals and $1,500.  Fed.R.App.P. 38.



*
 The Honorable Robert Holmes Bell, U.S. District Judge for the Western District of Michigan, sitting by designation